DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract
The abstract of the disclosure is objected to because the phrase “and a light sensor positioned proximate” on line 5 of the Abstract should be rewritten as “and a light sensor is positioned proximate” for better grammar.  Correction is required.  See MPEP § 608.01(b).
Specification
The disclosure is objected to because of the following informalities: paragraph [0071] recites “fixed time data package 264” when it should read “fixed time data package 266”.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: paragraph [0083] recites “a complementary keyed slot 326 (identified schematically in FIG. 13)” when it should read “a complementary keyed slot 326 (identified schematically in FIG. 14)”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 9, 13, 16, 18-20 and any of their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “an outside” on line 3 of the claim.  It is not clear if this “outside” limitation is the same limitation as “an outside” already recited on line 2 of the claim.  Examiner interprets it to be the same.
Claim 13 recites the limitation “a bottom flood chamber” on line 2 of the claim.  It is not clear if this limitation is part of the previous limitation “the plurality of flood chambers” as in Claim 12, or if it is a different “flood chamber” separate from this group of “plurality of flood chambers”.  The Examiner interprets it to be part of the same group.
Claim 16 recites the limitation “a leak” on line 4 of the claim.  It is not clear if this limitation is the same as “a leak” on line 10 of Claim 1, or if this limitation is a different “leak”.  Examiner interprets it to be the same.
Claim 18 recites the limitation "the collection tube" on lines 3-4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “wherein the filter assembly is mounted in a cabinet of a refrigerator appliance”.  The components “a cabinet” or “a refrigerator appliance” may not be part of the claimed invention because they appear to be separate components outside of the claimed invention such that the claimed invention “the filtration apparatus” 
Claim 20 recites the limitation “a filter cartridge” on line 7 of the claim.  It is not clear if this limitation is the same limitation as “a filter cartridge” already recited on line 6 of the claim, or if this is a different “filter cartridge” limitation.  Examiner interprets it to be the same.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 8, & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broeker, (US 2013/0276908), in view of Kenley et al., (“Kenley”, US 5,591,344).
Claims 1-3, 5, 8 & 15 is directed to a filter assembly, an apparatus or device type invention group.
Regarding Claims 1-3, 5, 8 & 15, Broeker discloses a filter assembly, (See Abstract and See paragraph [0038]), comprising: a filter housing configured for receiving a filter cartridge, (Hydraulic System 13 inside Casing 11, See Figure 1, and See paragraphs [0038] & [0039]), the filter housing at least partially defining a drain trough positioned below the filter cartridge for collecting leaked water, (Casing 11 directly bordering and above Base Socket 20 and Collection Trough 21, See Figure 1, and See paragraphs [0041] & [0039]); an optical means proximate the drain trough for generating and sensing through the drain trough, (Optical Sensor 30 along/within Collection Trough 21, See Figure 1, and See paragraphs [0041], [0043] & [0052]); and a controller operably coupled 
Broeker does not explicitly disclose that the optical means is both a light source for directing light and a light sensor for sensing the light through a drain trough, and determining when an intensity of sensed light is reduced by the leaked fluid.
Kenley discloses optical means that is both a light source for directing light and a light sensor for sensing the light through a drain trough, and indicates when an intensity of sensed light is reduced by the leaked fluid, (LED 530, Photodiode 534, Chamber (trough) 536, See Figure 25A, 25B, and See column 23, lines 16-37, column 24, lines 4-19, Kenley; also US 4,166,961 (Dam et al.), is incorporated herein by reference, See column 1, lines 50-65, column 2, lines 12-20).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filter assembly of Broeker by incorporating that the optical means is both a light source for directing light and a light sensor for sensing the light and determining when an intensity of sensed light is reduced by the leaked fluid as in Kenley in order to provide “a highly selective response”, (See column 23, lines 16-17, Kenley and See column 1, lines 50-65, column 2, lines 12-20 of US 4,166,961 (Dam et al.), which is incorporated by reference), to a leak, “which is reliable, compact and inexpensive”, (See column 2, lines 15-16, of US 4,166,961 (Dam et al.), which is incorporated by reference).
Additional Disclosures Included:
Claim 2: The filter assembly of claim 1, wherein the drain trough further comprises: a collection tube fluidly coupled to the drain trough for receiving the leaked water, (Conduit 22 adjacent to Collection Trough 21 and fluidly connected via Cross-Piece 23, See Figures 1 & 3, and See paragraphs [0041] & [0046], Broeker).
Claim 3: The filter assembly of claim 2, wherein the collection tube is defined by the filter housing, (Conduit 22 is integrally part of Base Socket 20 which is defined by Casing 11, See Figure 1, See paragraph [0041], Broeker).
Claim 5: The filter assembly of claim 2, wherein a bottom of the collection tube is capped such that the leaked water is collected in the collection tube, (Cross-Piece 23 aside bottom portion of Conduit 22 blocking flow of leaked liquid, retaining liquid in Conduit 22, See Figure 3, and See paragraph [0045], Broeker).
Claim 8: The filter assembly of claim 2, wherein a bottom of the collection tube is open such that the leaked water may pass through and out of the collection tube, (Cross-Piece 23 aside bottom portion of Conduit 22 is not capped to the full height of Conduit 22, See Figure 3, and See paragraph [0045], Broeker).
Claim 15: The filter assembly of claim 1, wherein the light source is a light emitting diode and the light sensor is a photodiode, (LED 530, Photodiode 534, Chamber (trough) 536, See Figure 25A, 25B, and See column 23, lines 16-37, column 24, lines 4-19, Kenley).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broeker, (US 2013/0276908), in view of Kenley et al., (“Kenley”, US 5,591,344), in further view of Scarpaci et al., (“Scarpaci”, US 2012/0123322).
Claim 4 is directed to a filter assembly, an apparatus or device type invention group.
Regarding Claim 4, modified Broeker discloses the filter assembly of claim 2, wherein the collection tube is attached to the filter housing, (Conduit 22 is integrally part of Base Socket 20, in which Base Socket 20 is attached to Casing 11, See Figure 1, See paragraph [0041] & [0012], Broeker).
Modified Broeker does not disclose wherein the collection tube is a transparent tube.
Scarpaci discloses wherein the collection tube is a transparent tube, (See paragraph [0220], Scarpaci).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filter assembly of modified Broeker by incorporating wherein the collection tube is a transparent tube as in Scarpaci in order to provide a surface or boundary that ‘may be transparent or sufficiently translucent…so as to allow the light from a plurality of LED’s…to be directed through the [surface or boundary] without being significantly blocked or diffused” and the “optical sensor…can detect the light being emitted by the LED’s”, (See paragraph [0220], Scarpaci), so that “a determination may be made that [it] is filled with liquid”, (See paragraph [0025], Scarpaci).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broeker, (US 2013/0276908), in view of Kenley et al., (“Kenley”, US 5,591,344), in further view of Wilt et al., (“Wilt”, US 2014/0299544).
Claim 16 is directed to a filter assembly, an apparatus or device type invention group.
Regarding Claim 16, modified Broeker discloses the filter assembly of claim 1, further comprising: water through a filter manifold, (Hydraulic System/Balancing Circuit which Includes Filter 13, See Figure 1, and See paragraphs [0038] & [0039], Broeker).
Modified Broeker does not disclose a control valve for regulating the flow of water, wherein the controller is further configured for: closing the control valve if a leak is detected.
Wilt discloses a control valve for regulating the flow of water, wherein the controller is further configured for: closing the control valve if a leak is detected, (Processing Unit 6109 and Water Supply Valve 12560, See Figure 3A, See paragraphs [0813]-[0815], Wilt).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filter assembly of modified Broeker by incorporating a control valve for regulating the flow of water, wherein the controller is further configured for closing the control valve if a leak is detected as in Wilt for “protecting the electronics…from water leaks” in the “hemodialysis machine”, (See paragraph [0813] or [0815], Wilt).


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  independent Claim 20 claims a “refrigerator appliance” with “a cabinet”, “a dispensing assembly” and “a filter assembly” in which the additionally claimed components “a light source”, “a light sensor” and “a controller…being configured for determining that a leak exists when an intensity of sensed light is reduced by…leaked water” which the Examiner determines would be allowable after conducting prior art and interference searches in the relevant fields of endeavor.  The Examiner indicates that the closest prior art includes Krause et al., (“Krause”, US 2015/0143830), which relies upon a RFID sensor and reader to detect any possible leak, (Water Filter Assembly 200 with Sensor 250 and Reader 240, See Figure 5, and See paragraph [0040], Krause), but that Krause does not use a “drain trough” in the position as claimed, or use “a light source” and “light sensor” in place of an RFID source and sensor.  The Examiner also finds that another close prior art reference is Hacker, (US 2006/0151364), which relies upon a light source and light sensor, (Transmitter Segment 119 and Receiver Segment 119, See Figures 14 & 15, and See paragraph [0099], Hacker), but notes that Hacker is not directed to a refrigerator or water filter.  Hacker also does not disclose a “drain trough” in the position claimed, or use the light source and light sensor to specifically determine a leak of water.  Thus, the Examiner finds no reason to combine the relevant references to arrive at the claimed invention of independent Claim 20.
Furthermore, the Examiner finds that one of dependent Claims 6, 7, 9-14 or 17-19 would be allowable in light of their dependencies in combination with independent Claim 1 due to no apparent reason to combine relevant prior art references disclosing the limitations recited therein to arrive at the claimed invention of those claims using the closest prior art references that disclose independent Claim 1 together as demonstrated above, Broeker, (US 2013/0276908), and Kenley et al., (“Kenley”, US 5,591,344).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779